DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6301515 B1) in view of Zhou et al. (hereinafter “Zhou”) (US 20120083917 A1).
As to claim 1, Wagner teaches the invention comprising the steps of: 
determining, based on the set of current manufacturing conditions collected from the sensors, a set of current qualities of a material currently being processed by manufacturing equipment [col. 1, lines 45-48, 64-67; col. 2, lines 58-66 “to determine the appropriate operating range for the critical characteristics of the manufactured product”];
obtaining a baseline production measure [baseline production cost] for processing the material according to the set of current qualities [col. 1, line 67];
determining a candidate set of manufacturing conditions [new operating ranges] that provide an improved production measure [reduced production cost] relative to the baseline production measure [“As time goes on, the executive 1 continuously accesses data ....and uses this information to reassess whether the operating ranges of the manufacturing process … The executive 1 may choose to make a product of … lower price than his competitors' product, while still satisfying the demands of the customers in the relevant market”, col. 4, lines 14-32];
determining a set of candidate qualities [product of less quality] for the material produced under the candidate set of manufacturing conditions; [col. 4, lines 25-32]. 
Wagner teaches a system and method for optimizing product manufacturing process. Wagner does not explicitly teach collecting, from a set of sensors, a set of current manufacturing conditions, using a model to determine the current material qualities information and candidate material qualities information  wherein the model is a regression-based model that is generated using historical manufacturing data along a plurality of historical processing pipelines, comprising a plurality of combinations of manufacturing conditions and corresponding plurality of qualities of materials produced, generating a visualization that presents both of the set of candidate qualities of the material and the set of current qualities of the material currently being processed, and automatically making a physical adjustment to the manufacturing equipment at one or more points along the processing pipeline based on the candidate manufacturing conditions.
However, Zhou teaches a system and method for predicting process quality in a process control system1. Zhou teaches the process control system include a plurality of field devices include such as, for example, valves, pumps, fans, heaters, coolers, and mixers to control a process. Additionally, the field devices may include output devices such as, for example, thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure portions of a process [fig. 1, process control system 106 comprises each of a plurality of points along a processing pipeline of a material currently being processed by a manufacturing equipment], determining measured process variable and measured quality variables corresponding to a measured output from each filed device2, during operation of the manufacturing equipment and using a model the set of current manufacturing conditions as input [using analytic process modeler 408, evaluation process modeler 410, and process model generator 412 to process data input from batch data receiver 402] to determine a set of current qualities of the material currently being processed by the manufacturing equipment, wherein the model is a regression-based model that is generated using historical manufacturing data along a plurality of historical processing pipelines, comprising a plurality of combinations of manufacturing conditions and corresponding plurality of qualities of materials produced [0066-00823], and comparing the measured process variable and measured quality variables [current qualities] with predetermined quality thresholds [baseline production measure] to predict whether final quality of the resulting product will meet quality metrics associated with the finished product. Zhou also teaches determining, using the model, a set of candidate qualities for the material produced corresponding to the candidate set of manufacturing conditions, wherein the set of candidate qualities meet target qualities of completed materials, [for example, adjusting the flow rate of valve or pump as corrective actions to meet quality goal] to determine whether the predicted process quality values meet the predetermined quality thresholds under the correction actions [00724, 0081-00825, 0119-0120, 0126-0128]. Zhou further teaches generating and presenting a visualization that simultaneously presents both of the set of predicted qualities of the material and the set of current qualities of the material currently being processed [paragraph 0143, more than one chart or graph 502-512 may be simultaneously presented on the user interface for correlating possible candidate factors that may contribute or may be contributing to a predicted process fault], and automatically making a physical adjustment to the manufacturing equipment at one or more points along the processing pipeline based on the candidate manufacturing conditions [implementing the appropriate correction action that improve the final quality to within specified threshold] [00076, 0030-0032, 0039, 0041-0042, 0045-00497, 0067-0082, 0097-0100, 0102-0103, 0119-0120, 0127-0128, 0143-0148].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Zhou with the teachings of Wagner for the purpose of using a statistical model to analyze the manufacturing data and simultaneously displaying different data such as current quality value and predicted quality value if correction action implemented to provide better understanding of process control to optimize material production in a manufacturing process in real-time.
As to claim 2, Zhou teaches the method of claim 1, wherein the model is a statistical model and wherein determining a candidate set of manufacturing conditions that provide an improved production measure relative to the baseline production measure comprises: determining a one or more of a wood source mixture or power consumption that provide a candidate improved production measure; and determining, based on the statistical model, a corresponding set of qualities of materials processed with the one or more of the wood source mixture or the power consumption [0007, 0030-0032, 0039, 0041-0042, 0045-0049, 0067-0082, 0097-0100, 0102-0103, 0119-0120, 0127-0128, 0143-0148].
As to claim 3, Wagner teaches The method of claim 2, wherein determining a set of candidate qualities for the material produced under the candidate set of manufacturing conditions [The present invention is unique in that its purpose is to define an operating range to be used to identify acceptable product offered for sale to customers in the relevant market and to identify non-conforming, unacceptable product, which is rejected and considered unusable; col 1 line 45] comprises:
comparing the corresponding set of qualities to target qualities of completed materials [uses this information to reassess whether the operating ranges of the manufacturing process are at their optimal levels or, more specifically, whether the ESPC limits are at the critical characteristics' points of diminishing return. The executive 1 also compares his product to his competitors' products based upon approved sampling systems and statistical methods, to determining the quality of his product relative to the competition; col 4 line 21];
determining that the corresponding set of qualities meets the target qualities [The executive 1 may choose to make a product of less quality and lower price than his competitors' product, while still satisfying the demands of the customers in the relevant market, and thereby gain a competitive edge. On the other hand, the executive 1 also may choose to make a higher quality, more expensive product than his competitors if the customer-originating and marketing information dictates that such a decision would be competitively advantageous; col 4 line 28]; and
selecting the corresponding set of qualities as the candidate set of qualities based on the determination that the corresponding set of qualities meets the target qualities [The steps embodying the present invention provide the executive 1 with a means for adjusting the quality of the manufactured products by expanding or restricting the ESPC limits accordingly; col 4 line 37].
As to claim 4, Wagner teaches The method of claim 3, wherein determining that the corresponding set of qualities meets the target qualities comprises determining that one or more qualities among the corresponding set of qualities is within a custom quality value range specified by a user [the design engineer 3 may adjust these limits, thereby expanding or restricting the operating range. The design engineer 3 is vested with the authority to expand or restrict the operating range as he sees fit. However, once the design engineer has adjusted the operating range during a particular production schedule or before a particular production schedule is run, the design engineer 3 may adjust the operating range again during that particular schedule or the following schedule only if permission is granted by the executive 1; col 3 line 32].
As to claim 5, Zhou teaches The method of claim 1, wherein generating a visualization that presents both of the set of candidate qualities of the material to the set of current qualities of the material currently being processed [the analytic processor 114 generates these graphs while the process is operating and continually updates and/or re-calculates multivariate statistics associated with each of the graphs as additional process control information is received by the OMS 102] [0045-0049, 0072, 0081-0082, 0097-0100, 0102-0103, 0119-0120, 0127, 0143-0148]. In summary, Zhou generally teaches creating visualization(s) that present the current qualities as well as the candidate qualities. However, Zhou does not teach the rest of the limitations of claim 5.
Specifically, Zhou does not explicitly teach,
generating a first spider graph that visually represents a first plurality of values of a plurality of different material qualities;
generating a second spider graph that visually represents a second plurality of values of the plurality of different material qualities; and
incorporating both of the first spider graph and the second spider graph into a target quality template that depicts different zones including, for each target quality, at least a meets target quality zone and a doesn't meet target quality zone.
However, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zhou and use a multiple spider graphs that represent the first and second values of material qualities as well as a graph that incorporates both. One of ordinary skill in the art would have been motivated to do this modification to provide an optimal visual representation of the embodiments of the claimed invention.
As to claim 6, Zhou teaches The method of claim 5. However, Zhou does not teach the rest of the limitations of claim 6.
Specifically, Zhou does not teach,
	 wherein the first spider graph is color coded on a per-zone basis.
However, it would have been obvious to someone with ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zhou and use a color-coded scheme on a per-zone basis on the graphs. One of ordinary skill in the art would have been motivated to do this modification to provide an optimal visual representation of the embodiments of the claimed invention. 
As to claim 7, Zhou teaches The method of claim 1, further comprising generating a visualization of the baseline production measure, an actual production measure over a period of time, and a computed production measure over that period of time, wherein the computed production measure provides the production measure for production of materials under the candidate manufacturing conditions [the user interface 136 may display a process overview chart, a process variation graph, a microchart, a contribution graph, a variable trend graph, and/or a quality prediction graph (e.g., the graph 138). Upon viewing these graphs 138, the operator may select additional graphs 138 to view multivariate and/or statistical process information to determine a cause of a process fault] [0045-0049, 0072, 0081-0082, 0097-0100, 0102-0103, 0119-0120, 0127, 0143-0148]. 
As to claim 8, Zhou teaches The method of claim 1, further comprising changing a state of one or more paper pulp processing machines based on the candidate manufacturing conditions [the process control system may receive instructions associated with the correction to change operating characteristics of field devices associated with the correction] [0045-0049, 0072, 0081-0082, 0097-0100, 0102-0103, 0119-0120, 0127, 0143-0148]. 
As per claim(s) 9-16, Wagner teaches the claimed method in view of Zhou. Therefore, Wagner teaches the system to carry out the methods of the claimed invention.
As per claim(s) 17-24, Wagner teaches the claimed method in view of Zhou. Therefore, Wagner teaches the non-transitory computer storage medium to store the method to carry out the functions of the system.
Response to Arguments
Applicant’s arguments filed September 06, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0030] The example methods and apparatus described herein may be used within a process control system to provide in-process fault detection, analysis, and/or correction information enabling an operator to correct a process fault while the process occurs or is on-going. In other words, process corrections can be implemented in response to predicted faults, at the time a fault occurs or substantially immediately after a fault occurs. The example methods and apparatus described herein may be used to predict and/or correct process faults to improve process quality of a batch and/or continuous process. Additionally or alternatively, the example methods and apparatus may be used to correct product quality by predicting product quality and correcting corresponding process faults and/or by correcting detected process faults.
        
        2 [0039] The example process control system 106 is communicatively coupled to a controller 108 via a data bus 110. The process control system 106 may include any number of field devices (e.g., input and/or output devices). The field devices may include any type of process control component that is capable of receiving inputs, generating outputs, and/or controlling a process. For example, the field devices may include input devices such as, for example, valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Additionally, the field devices may include output devices such as, for example, thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure portions of a process. The input devices may receive instructions from the controller 108 to execute a specified command and cause a change to the process. Furthermore, the output devices measure process data, environmental data, and/or input device data and transmit the measured data to the controller 108 as process control information. This process control information may include the values of variables (e.g., measured process variables and/or measured quality variables) corresponding to a measured output from each field device.
        3 [0079] The example process model generator 412 may construct and/or determine a process model by receiving a list of the field devices within the process control system 106, the inputs and/or outputs associated with each field device, the arrangement of the field devices, and/or the interconnection between the field devices. Additionally, the process model generator 412 may utilize past process relationships between some field devices to predict relationships between the field devices and/or outputs of the field devices. These relationships may also be determined by utilizing multivariate statistical methodologies to analyze the data from field devices to determine relationships and/or contributions based on interconnections between the field devices. Multivariate analysis may include discriminate analysis, principle components analysis, projection to latent structures analysis, and/or multivariate process control analysis. In addition to multivariate analysis, the process model generator 412 may utilize exploratory data analysis, control and capability analysis, regression analysis, correlation analysis, analysis of variance analysis (e.g., ANOVA), repeatability analysis, reproduction analysis, and/or time series analysis.
        4 [0072] Further, the analytic process modeler 408 may use values associated with measured, calculated, and/or overall variables to predict the quality of a process after the implementation of a correction. The analytic process modeler 408 may predict the quality by examining the current process variables and using predictive models that account for the correction and/or quality of past batches with similar data characteristics. Additionally, the analytic process modeler 408 may calculate statistical confidence ranges for the predicted quality that may show, for example, with 95% confidence what the quality of a resulting product may be.
        5 [0081] Additionally, the process model generator 412 may determine relationships between variables by analyzing functional diagrams, algorithms, routines, and/or any other type of command structure that defines the control and/or operation of the process control system 106. Also, process control operators may define relationships between variables based on experience and/or calculations performed outside of the process model generator 412. Further, the process model generator 412 may determine conditions to apply corrective actions to correct a process fault by analyzing previous batch data with faults and effects of corrective action(s). Additionally, the corrective actions may be determined by linking inputs to a field device to the measured variables that may be the cause of the fault. For example, if a flow rate is determined to be a cause of a fault, the process model generator 412 may determine that the flow rate may be adjusted by a valve and/or a pump. Thus, changing an input to the valve and/or pump may be determined to be a corrective action for a deviating flow rate. Alternatively, process model generator 412 may receive corrective actions from a process control operator.
        6 [0007] An example apparatus for correlating factors contributing to a predicted fault in a process control system may include a computing device in communicative connection a batch data receiver. The batch data receiver may be communicatively coupled to the process control system and may be configured to receive process control information corresponding to a process being controlled in the process control system, such as a value corresponding to a measured variable or parameter. The computing device may include a processor and a memory, and the memory may store instructions that are executable by the processor to predict a fault corresponding to the process control information received by the batch data receiver. The fault may be predicted, for example, when a variation in a value of a particular measured variable passes a corresponding threshold and/or when a predicted quality of the process passes a corresponding threshold. The computer-executable instructions may be further executable to determine a set of candidate factors that may contribute to the predicted fault, and to cause a representation of a correlation between the predicted fault and at least one candidate factor to be displayed on a user interface.
        7 [0049] The analytic processor 114 may generate a quality prediction graph to determine the effect of the correction(s), if implemented, on the overall quality of the process. If the correction(s) maintain or improve the overall quality to within specified thresholds, the analytic processor 114 may indicate to the OMS 102 to implement the correction(s). Alternatively, the analytic processor 114 may send instructions to the controller 108 to implement the process correction(s).